DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 04/29/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pleskot (US 2019/0016237).  With respect to claim 1, Pleskot discloses an adjustment assembly for a motor vehicle seat (9) comprising an adjustment mechanism (68)(69) and a flange (71) that is part of a seat frame (20), the adjustment mechanism comprising a housing, itself comprising a bottom (40) and a cover (unlabeled) extending outward from the bottom (40); an output member (42) having a base (located on the housing side of flange (71)), an end opposite the base (located an opposite side of the flange from said housing) and a pinion (39) between the base and the end, the pinion being mounted to pivot about an axis of rotation, a backplate comprising a baseplate (49) fixed to the flange (71) and an upper part (5) intended to partially receive the output member (42), a pumping mechanism (37) housed in the housing and configured to drive the pinion in rotation wherein the output member is in contact in the flange and in  by three fixing elements (43).  With respect to claim 6, a self-locking washer (66) arranged on the end of the output member and bearing against the upper part of the backplate.  With respect to claim 7, the flange comprises an orifice (70) in contact with the base of the output member (42) in order to prevent movements of the output member along a radial axis while allowing rotation of the output member within the orifice.  With respect to claim 8, the output member comprises an additional guide piece surround the base.  See Figure  4.  Note the bottom (40), then an additional guide piece, then a base, then a pinion and then an outer end of the output member (42).    With respect to claim 9, the upper part of the backplate comprises a bearing (51) in contact with the end of the output member in order to prevent movements of the adjustment relative to the flange along a radial axis of the output member while allowing rotation of the output member within the orifice.  With respect to claim 12, a motor vehicle seat (see Figure 1) comprising an adjustment assembly according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleskot (US 2019/0016237) in view of Kroner (WO 2015/032639).  As disclosed above, Pleskot reveals all claimed elements with the exception of assembly tabs.  Kroner teaches a housing with at least three tabs (530) for assembly with a flange (100) and a baseplate (552) of a backplate element position on an opposite side of the flange (100) from the housing.  It would have been obvious to one of ordinary skill in the art to replace the fixing elements (43) disclosed by Pleskot with tabs as taught by Kroner since such a modification decrease the assembly pieces and simplifies the installation process.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleskot (US 2019/0016237) in view of Ng (2020/0282872).  As disclosed above, Pleskot reveals all claimed elements with the exception of an input member.  Ng teaches an input member (102) mounted to pivot relative to a housing (100) about an axis of rotation this input member being resilient biased towards a rest position and being movable in a first direction (down) starting from the rest position within  a first angular sector and a second opposite direction (up) opposite to the first direction starting from the rest position within a second angular sector, and the pumping mechanism rotates the output member when the input member moves in the first direction starting from rest position or in the second direction starting from rest position.  The pumping mechanism further comprises a plurality of first and second locking members (368) which enable the return of the input member to the rest position but enabling the output member to remain stationary (see paragraph [0032]).  It would have been obvious to one ordinary skill in the art to use the mechanical pump mechanism taught by Ng as the pump mechanism in the Pleskot device. Such a pumping device is known to be secure in the presence of vibration and help prevent creeping or unlocking (see paragraph [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Romer (US2019/0338843) and Hur et al. (US 2012/0273319).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636